Case 2:18-cr-00122-NT Document 207 Filed 03/10/20 Page1of1 PagelD #: 1163

UNITED STATES DISTRICT COURT

DISTRICT OF MAINE

USA )
Plaintiff )
)

V. ) CRIMINAL NO. 2:18-cr-00122-JDL
)
Maurice Diggins )
Defendant )

ORDER PROHIBITING POST-VERDICT CONTACT WITH JURORS
It is hereby ORDERED:
No lawyer or party, or any of their agents, shall have any contact or discussion of

any kind about this case with any member of the jury. Exceptions require a prior written
Order of this Court authorizing such contact. A violation can result in sanctions.

Any lawyer or party who becomes aware of any such contact or who attempts to
make such contact or have such discussion shall immediately report it, in writing, to the
Clerk of this Court, recounting all the known facts.

This Order implements the holding of the Court of Appeals for the First Circuit in
United States v. Kepreos, 759 F.2d 961 (1st Cir. 1985).

So ORDERED.

Nancy Torresen
U.S. District Judge

By:
Amy Rydzewski
Deputy Clerk

Dated this 10th day of March, 2020.
